Citation Nr: 9912521	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to an increased evaluation for inflammatory 
bowel syndrome with gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease and disc herniation at L4-5 and L5-S1, currently 
evaluated as 60 percent disabling.

4.  Entitlement to a compensable evaluation for a right hip 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January 1996 and February 
1997.  In the January 1996 rating decision, the RO confirmed 
the veteran's 40 percent evaluation for her service-connected 
back disability, confirmed a 10 percent evaluation for 
inflammatory bowel syndrome with GERD, and confirmed a 
noncompensable evaluation for her right hip disability.  In 
the February 1997 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disability, claimed as PTSD.  In a subsequent rating decision 
in September 1996, the RO increased the veteran's evaluation 
for her back disability from 40 percent to 60 percent 
disabling.

Decisions on the claims of service connection for a 
psychiatric disability as well as for a compensable 
evaluation for a right hip disability are deferred pending 
the completion being sought in the remand order below.



FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
with disc herniation at L4-5 and L5-S1, produces impairment 
which approximates that for pronounced intervertebral disc 
syndrome.

2.  The veteran's service-connected inflammatory bowel 
syndrome with GERD is severe with alternating diarrhea and 
constipation and with more or less constant abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for service-connected degenerative disc disease with disc 
herniation at L4-5 and L5-S1 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

2.  The criteria for a 30 percent evaluation for service-
connected inflammatory bowel syndrome with gastroesophageal 
reflux have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in January 
1992 she was seen at a medical facility complaining of a one 
month history of nausea, sore glands, a burning stomach, 
weight loss, dizziness and weakness.  The veteran also 
reported a loss of appetite and stress with work.  Findings 
revealed bowel sounds present, pain upon palpation to 
umbilical regions and a small lump to the middle umbilical 
region.  The possibility of an ulcer was raised with the 
veteran and discussed.

In February 1992 the veteran was treated by a private 
physician for low back pain secondary to a 
muscular/ligamentous strain resulting from a fall on duty.  
Bedrest was prescribed for three days as well as a heating 
pad and medication.  The veteran returned to duty thereafter 
with restrictions.

The veteran was found to have normal evaluations of her spine 
and abdomen at her separation examination in April 1992.

In May 1992 the veteran filed a claim of service connection 
for a back disability and an ulcer disability.

Later in May 1992 the veteran underwent a VA general 
examination where she reported the onset of gastrointestinal 
problems in November 1991.  She said that at that time she 
experienced pain in the epigastric region associated with a 
15 pound weight loss, lack of appetite, nausea, vomiting and 
cramps.  She also complained of constipation with three to 
four bowel movements per week.  She further complained of 
having persistent back pain.  On examination there were 
bowels sounds present and tenderness localized at the 
epigastric region.  The veteran was diagnosed as having 
lumbosacral spine strain and inflammatory bowel syndrome.

In a May 1992 rating decision, the RO granted service 
connection for degenerative disc disease and disc herniation 
L4-5 and L5-S1, and assigned a 40 percent evaluation.  In 
addition, the RO granted service connection for inflammatory 
bowel syndrome with gastroesophageal reflux and assigned a 10 
percent evaluation.

An upper gastrointestinal study was performed by VA in June 
1992 and revealed a small amount of gastro-esophageal reflux.

At a VA orthopedic examination in June 1992 the veteran 
complained of low back pain with no radiation.  On 
examination there was tenderness in the right sacral area.  
Range of motion studies revealed 90 degrees on forward 
flexion, 30 degrees on backward extension, 40 degrees on 
lateral flexion and 30 degrees rotation bilaterally.  X-rays 
of the lumbosacral spine revealed slight narrowing of the L5-
S1 disc space.  An impression was given of status post trauma 
to the lumbosacral spine with residual pain and tenderness in 
the spine.  

In July 1992 the veteran underwent a VA orthopedic 
examination and reported radiating pain down her right leg 
with some pain radiating down the opposite leg.  On 
examination there was evidence of significant paraspinous 
muscle spasm bilaterally and right sacroiliac joint pain.  
There was also sciatic notch tenderness on the right.  Range 
of motion revealed flexion to approximately 70 degrees, 
hyperextension to 10 degrees, lateral bending to 10 degrees 
on each side, and rotation to 10 degrees on both sides.  
There was also diminished sensation in the L5-S1 distribution 
on the right side and the S1 distribution on the left.  

In an addendum VA examination report in November 1992, the 
examiner stated that a "SPECT" scan and bone scan were 
performed on the veteran's spine in October 1992 and were 
normal.  The examiner also said that since then the veteran 
had increasing pain in the pelvic area as well as episodes of 
diarrhea and constipation, with the later episode occurring 
as long as two weeks.  It was also noted that the veteran had 
urinary frequency.  The examiner said that the findings were 
suggestive of a central disc and recommended that an magnetic 
resonance imaging (MRI) be performed due to the severity of 
the veteran's pain.

Results of an MRI performed in February 1993 revealed 
degenerative disc disease at L4-L5 and L5-S1.  A small 
annular tear was also suspected at L5-S1, and a small, 
central, focal disc herniation versus disc bulges was 
identified at both L4-L5 and L5-S1.

In an orthopedic addendum report in March 1993, the examiner 
relayed the MRI findings as well as the veteran's report of 
progressive urinary urgency with a need to void multiple 
times throughout the time in small quantities.  He said that 
he did not think that the veteran was a candidate for 
surgical intervention at that time, but that given that she 
had increasing lower extremity radiculopathy and numbness 
after sitting for more than 10 to 15 minutes, she may well be 
a surgical candidate in the future.  He referred her to the 
orthopedic clinic for evaluation and referral to physical 
therapy.

In June 1993 the veteran was seen in an orthopedic 
consultation at a VA medical facility.  It was noted that the 
veteran had sustained a fall onto her buttocks in December 
1992 and had focal back pain since.  An impression was given 
of a possible disc/bulge lesion.  

According to a later VA orthopedic note in June 1993, the 
veteran was being seen for right radicular pain and 
paresthesia.  She was later seen at a VA neurology clinic in 
August 1993 for back pain.  Findings at that time included 
strength of 5/5, sensory intact and negative straight leg 
raising.

In August 1995 the veteran's representative, on behalf of the 
veteran, filed a claim for increased evaluations for her 
service-connected disabilities.

At a VA gastrointestinal examination in October 1995, the 
veteran provided a history of lower abdominal cramping for 
three years.  She said that Advil eased the pain, and that it 
usually occurred one hour after food intake.  The veteran 
also complained of belching and heartburn.  It is noted on 
the examination report that the veteran weighed 129 pounds 
and was not malnourished.  She was noted to have nausea more 
after eating, specifically at night, and no vomiting.  It was 
also noted that she had alternating diarrhea and constipation 
for the past three years.  The veteran was assessed as having 
irritable bowel syndrome and GERD.

In a January 1996 rating decision the RO continued the 
veteran's 10 percent evaluation for her inflammatory bowel 
syndrome with GERD and also continued the 40 percent 
evaluation for her low back disability.

In May 1996 the veteran reported to a VA medical facility 
complaining that her irritable bowel syndrome had been acting 
up.  She said that she had increased stress in her life and 
increased diarrhea.  She was noted to have a poor appetite.  
An impression was given of irritable bowel.  Metamucil was 
prescribed.

In a June 1996 statement, the veteran said that she worked as 
a receptionist/secretary in a very busy law firm and was 
required to perform constant up and down movements in and out 
of her chair at her desk.  She said that her job also 
required her to life files and carry them back and forth 
through the office.  She said that she found her job 
difficult to handle, but remained working because clerical 
was all that she was ever trained to do, and because she 
could not afford to stop working.  She said that her earning 
capacity had been greatly reduced as a result of her 
injuries.

At a hearing at the RO in July 1996, the veteran testified 
that she experiences extreme pain in her back with shooting 
pain down her legs and into her toes.  She said that her job 
requires her to sit for eight hours a day that that this 
bothers her.  She said that she had been wearing a back brace 
and was waiting to be fitted with a new one.  In regard to 
her inflammatory bowel syndrome, the veteran said that she 
had a hard time going to the bathroom and had sensations like 
she was going to have diarrhea.  She said that there were 
times when she gave herself hemorrhoids because she couldn't 
go, and other times when she would go in her pants if she did 
not get to a bathroom.  She said that she had a lot of 
abdominal distress.  She also said that she had a hard time 
digesting food and became very gassy.  She said that both her 
bowel syndrome and reflux disease made her depressed. 

At a VA examination in September 1996, the veteran complained 
of being unable to stand for long periods of time and of her 
back hurting when she sat for long periods of time.  She said 
that she had constant pain in her lower back in the right 
paraspinal and buttock area.  She said that the pain was 
mainly on the right, but also radiated to the left paraspinal 
lumbar area.  She said that the pain radiated down her right 
lateral thigh when she drove.  She also said that her toes 
had begun to tingle and that this lasted no more than five 
minutes at a time.  On examination there was no muscle 
atrophy.  The straight leg test was positive on the right at 
about 60 degrees, with radiation of pain onto the right 
lateral thigh.  On sensory examination there was diminished 
pinprick in the right great toe, right posterior leg and 
right lateral thigh.  The veteran's gait was unremarkable.  
In providing a diagnosis, the examiner stated that there was 
evidence of musculoskeletal low back injury and of right L5-
S1 radiculopathy affecting sensation in the right lower 
extremity.  The examiner also said that there were minimal 
findings on an MRI that would "correlate with this in terms 
of amy anatomical lesion affecting the nerve roots."

In September 1996 the RO increased the veteran's degenerative 
disc disease and disc herniation at L4-5 and L5-S1 to 60 
percent disabling.

Medical records in July 1997 show that the veteran was seen 
in the emergency room of a private hospital for mid-lower 
abdominal pain, diarrhea for two days, and nausea.  She said 
that the pain was cramping and worse when she turned on her 
left side.  Findings were unremarkable except for some mild 
suprapubic tenderness.  The veteran was discharged with a 
diagnosis of abdominal pain of unknown etiology.  She was 
advised to see her doctor in two days, and to not to return 
to work for two days.

A VA examination report dated in October 1998 notes that the 
veteran's back had recently been placed in a corset due to 
pain and that therapy had been re-instituted.  The report 
also reflects the veteran's complaints of being unable to 
bend very easily without experiencing discomfort.  The 
veteran reported that she worked as an office manager and did 
a lot of sitting at a computer.  Noted findings include 
flexion to approximately 45 degrees before experiencing mild 
right low back focal discomfort and hyperextension to -10 
degrees with similar discomfort.  Lateral bending was full to 
approximately 45 degrees bilaterally, but both gave 
significant sensation of pulling discomfort in the right 
lower lumbar muscular region.  Lateral rotation bilaterally 
was possible to 45 degrees without discomfort.  There was 
normal strength, normal sensation and normal reflexes in the 
lower extremities.  The examiner provided an overall 
impression that the veteran continued to suffer from chronic 
back discomfort, presumably in the past secondary to 
degenerative disc disease.


II.  Legal Analysis

The veteran's claims for increased evaluations for her low 
back disability and inflammatory bowel syndrome with GERD are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
meaning that they are not inherently implausible.  Relevant 
evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The history of the veteran's low back disability and 
inflammatory bowel syndrome has been considered, although the 
present level of disability is of primary concern when 
determining whether she is entitled to higher evaluations.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Low Back Disability

The veteran is currently evaluated as being 60 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
for intervertebral disc syndrome.  The criteria under this 
code for a 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  

With respect to DC 5293, the General Counsel held in a 
December 1997 opinion (VAOPGPREC 36-97) that loss of range of 
motion was to be considered under this code, including loss 
of motion due to pain under 38 C.F.R. §§ 4.40. 4.45, if a 
veteran was in receipt of less than the maximum evaluation.

Findings from recent VA examinations in 1996 and 1998 are 
consistent with the veteran's current 60 percent evaluation 
for intervertebral disc syndrome.  Such findings include 
right radiculopathy with pain radiating into both lower 
extremities as well as diminished sensation in the right 
lower extremity.  The veteran also complained of a tingling 
feeling in her toes and testified to having extreme back 
pain.  Since 60 percent is the maximum evaluation under DC 
5293, consideration of a higher than 60 percent evaluation 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  
VAOPGPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85  
(1997).

The only code involving disabilities of the spine that allows 
for a higher than 60 percent rating is DC 5286 for ankylosis 
of the spine at an unfavorable angle.  As the evidence in 
this case does not show that the veteran has ankylosis of the 
spine, this code is not applicable to the veteran's claim.

It should also be pointed out that the General Counsel held 
in VAOPGPREC 36-97 that entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1) must be addressed if 
there is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and 4.71a, may be inadequate to compensate the 
veteran for the average impairment of earning capacity due to 
her intervertebral disc syndrome.  In this regard, the 
evidence does not show that there are exceptional or unusual 
circumstances to show that the rating schedule is inadequate 
to compensate the veteran for her service-connected low back 
disability.  While the veteran has asserted that the clerical 
work she performs requires sitting for long periods of time 
and that this bothers her back, the evidence shows that she 
has been able to continue working.  There is no evidence to 
show that her back disability has markedly interfered with 
her ability to work, or that this disability has required 
frequent hospitalizations.  As such, entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (b) (1) will 
not be addressed.

Inflammatory Bowel Syndrome with GERD

The veteran is currently evaluated as being 10 percent 
disabled under 38 C.F.R. § 4.114, DC 7319, for irritable 
bowel syndrome.  Under this code, a 10 percent evaluation is 
warranted for irritable bowel syndrome that is moderate with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted for this 
disability when it is severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The evidence in this case shows that the veteran's 
gastrointestinal disability has increased in severity since 
she was assigned a 10 percent evaluation in 1992.  Such 
evidence includes an October 1995 VA gastrointestinal 
examination report reflecting the veteran's complaint of the 
onset of lower abdominal cramping of three years duration and 
of alternating diarrhea and constipation for three years.  In 
regard to cramping, the veteran said that it occurred mostly 
after eating.  At a hearing in 1996, she testified that there 
were times when she gave herself hemorrhoids because she was 
unable to go, and other times when she would go in her pants 
if she couldn't get to a bathroom, and that she had a lot of 
abdominal distress.  

Other recent medical evidence shows that the veteran was seen 
at a VA medical facility in May 1996 complaining that her 
irritable bowel syndrome had acted up and that she had had 
increased diarrhea.  A private medical record in July 1997 
shows that the veteran was seen in a hospital emergency room 
due to mid-lower abdominal pain and diarrhea for two days.

This above-noted evidence of alternating diarrhea and 
constipation and abdominal distress more nearly approximates 
the criteria for a 30 percent evaluation for the veteran's 
irritable bowel syndrome with GERD.  Since 30 percent is the 
maximum evaluation allowable under this code, a higher than 
30 percent evaluation is not warranted.  38 C.F.R. § 4.114, 
DC 7319.

The veteran's GERD symptomatology of gas and heartburn are 
separate and distinct from her irritable bowel syndrome 
symptomatology of abdominal pain and diarrhea and 
constipation.  Consequently, consideration must be given to a 
separate rating for GERD.  See 38 C.F.R. §§ 4.14, 4.113.  
Since GERD is an unlisted condition in VA's rating schedule, 
this disability will be evaluated under the closely analogous 
rating for hiatal hernia.  38 C.F.R. §§ 4.20, 4.114, DC 7347.  
Under this code, a 30 percent evaluation is warranted for 
persistent recurrent epigastric distress with dysphagia 
(swallowing difficulty), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  For a 
10 percent evaluation, there must be two or more of the 
symptoms of the 30 percent evaluation of less severity.  In 
the veteran's case, heartburn is the only symptom that is 
consistent with the criteria under DC 7347.  Her most recent 
VA gastrointestinal examination report in October 1995 is 
devoid of complaints or findings of dysphagia, regurgitation 
or substernal or arm or should pain.  In addition, the 
veteran did not report having any of these symptoms at the 
1996 RO hearing.  Since the evidence in this case does not 
show that the veteran has at least two of the symptoms that 
are listed for a 30 percent evaluation under DC 7346, a 
separate evaluation for this disability is not warranted.


ORDER

An increased evaluation greater than 60 percent for 
degenerative disc disease with disc herniation at L4-5 and 
L5-S1 is denied.

An increased evaluation, to 30 percent, for irritable bowel 
syndrome with gastroesophageal reflux disease is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.


Psychiatric Disability

In May 1992, the veteran filed a claim of service connection 
for a nervous condition.  Later in May 1992, the RO issued a 
rating decision denying service connection for a personality 
disorder and for an adjustment disorder.  In a subsequent 
rating decision in February 1997, the RO adjudicated the 
issue of service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD), 
and denied service connection for PTSD, dysthymia and major 
depression. 

Despite the RO's treatment of the May 1992 and February 1997 
rating decisions as two separate issues, both decisions stem 
from the single claim of service connection for a psychiatric 
disability filed by the veteran in May 1992.  Since the 
veteran did not appeal the May 1992 decision, it is final.  
Consequently, the issue before the RO in February 1997 should 
have appropriately been framed as whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a psychiatric disability.  With this being 
said, the Board has the legal duty to address the new and 
material evidence issue regardless of the RO's action in this 
matter.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  In so 
doing, the Board finds that evidence submitted after the 
October 1992 decision bears directly and substantially on a 
claim of service connection for a psychiatric disability 
since it establishes psychiatric diagnoses that are 
recognized by VA as disabilities that may be service 
connected, and also relates at least one of these diagnosis 
to an alleged traumatic event in service.  In sum, the 
evidence is both new and material.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim of service connection for a psychiatric 
disability is reopened.  Hodge v. West, 155 F. 3d 1356 (Fed 
Cir 1998).

In view of the Board's finding that new and material evidence 
has been submitted sufficient to reopen a claim of service 
connection for a psychiatric disability, the RO's failure to 
address the new and material evidence question constitutes 
harmless error. 

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a). 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17 1999) (en 
banc); Winters v West, No. 97-2180, (U.S. Vet. App. Feb. 17 
1999) (en banc).  

The veteran contends that her psychiatric problems are 
related to a sexual trauma that occurred in service in late 
January or early February 1992.  While her service medical 
records are devoid of any reference to the reported trauma, 
they do show that she complained of depression related to 
stress in January 1992, and had two emergency evaluations for 
suicide ideation in March 1992.  In April 1992 the veteran 
was found to not be qualified for military duty due to 
suicide ideation and borderline personality disorder.  It was 
the opinion of a service psychologist in April 1992 that 
while the veteran did not suffer from a major psychiatric 
disorder, she did have severe personality deficits which 
manifested themselves in a borderline personality.  
Postservice medical records beginning in 1996 reflect 
diagnoses of PTSD, major depression and dysthymia.  Some of 
these records, including a VA examination report, relate the 
veteran's PTSD to the alleged sexual trauma in service.

In view of the evidence which shows that the veteran had 
psychiatric problems in service, is currently diagnosed as 
having psychiatric disabilities, and a medical opinion that 
relates at least one of the psychiatric disabilities (PTSD) 
to an alleged event in service, the veteran's claim of 
service connection for a psychiatric disability is well 
grounded. Epps v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
However, for the reasons that follow, it appears that VA has 
not yet fulfilled it duty to assist the veteran in developing 
the facts pertinent to this claim.  38 U.S.C.A. § 5107(a).

Such a duty in this case requires the retrieval of additional 
medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In this regard, the veteran reported on a service 
dental record that she had been hospitalized prior to service 
in 1989 for depression.  She also stated at a VA examination 
in July 1992 that she had been treated for a five month 
period prior to service in 1990 for emotional problems and 
suicidal thoughts.  These records should be obtained.  
Additionally, the veteran's readjustment counseling therapist 
at the Vet Center stated in an April 1996 letter that she had 
been seeing the veteran on a weekly basis since March 1996.  
These therapy notes should also be obtained and incorporated 
into the claims file.  It is also noted on a 1995 VA 
examination report that the veteran underwent vocational 
rehabilitation.  Her vocational rehabilitation reocrd should 
be obtained.

The veteran contends that she had increasing difficulty with 
her work inservice following a traumatic episode.  
Accordingly, her adminsitrative and personnel records should 
be obtained, along with any other  secondary evidence that 
might be available.  The RO should follow all applicable 
procedures in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c) (Feb. 20, 1996).  Patton v. West, No. 97-828 (U.S. 
Vet. App. Mar. 30, 1999).

Lastly, the veteran should be afforded a VA psychiatric 
examination in order to determine whether there is an 
etiological relationship between her current psychiatric 
disabilities and service.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The veteran's medical records, which should be 
as complete as possible, must be considered by the examiner 
in conjunction with the examination.  

Right Hip Disability

In evaluating increased rating claims for orthopedic 
disabilities, the U.S. Court of Appeals for Veterans Claims 
(Court) (formally the U.S. Court of Veterans Appeals) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of Deluca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1995) or 38 C.F.R. § 4.45 (1995).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in Deluca must be followed in adjudicating the 
veteran's increased rating claims.

The evidence shows that the veteran's last VA examination for 
her hip took place in September 1995 and occurred the day 
prior to the issuance of the Deluca decision.  Accordingly, 
since the guidance provided by the Court in Deluca could not 
have been followed when the September 1995 examination was 
conducted, the corresponding examination report must be 
considered to be inadequate for rating purposes.  In this 
regard, although the examiner stated that the veteran had 
full range of motion in the right hip, he did not make any 
medical findings in regard to limitation of motion due to 
pain on use, including during flare-ups.  This is important 
in light of the veteran's testimony and statements regarding 
sharp pain in her right hip.  It is also important in this 
case to identify only that symptomatology related to the 
veteran's service-connected right hip disability, as opposed 
to her service-connected low back disability, in order to 
avoid the rule against pyramiding.  38 C.F.R. § 4.114.  
Accordingly, the RO should ensure that the veteran is 
afforded a VA examination for her service-connected right hip 
disability.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:


1.  The veteran should be asked to 
provide information regarding all sources 
of treatment for her psychiatric problems 
for the period prior to, during and 
subsequent to service.  The RO should 
then secure these records and incorporate 
them into the claims file following the 
procedures of 38 C.F.R. § 3.159 (1998).  
Such records should include the veteran's 
hospitalization in 1989, her psychiatric 
treatment for a five month period prior 
to service in 1990, and weekly therapy 
notes with the veteran's readjustment 
counseling therapist at the Vet Center 
beginning in 1986.  The RO should also 
obtain the veteran's vocational 
rehabilitation folder.  In addition, the 
RO should obtain the veteran's 
adminsitrative and personnel records, 
along with any other  secondary evidence 
that might be available.  The RO should 
follow all applicable procedures in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c) (Feb. 20, 1996), as noted in 
Patton v. West, No. 97-828 (U.S. Vet. 
App. Mar. 30, 1999).

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be asked to review 
the claims file and a copy of this 
remand, examine the veteran, and provide; 
(a) a complete list of all psychiatric 
diagnoses that the veteran has or had, 
and identity all that are personality 
disorders and psychoses; (b) for each 
diagnosis listed above that is not a 
personality disorder, provide a medical 
opinion as to the time of onset; and, (c) 
for any diagnoses before service, provide 
an opinion as to whether any of these 
diagnoses increased in severity and, if 
so, whether such increases were beyond 
the natural progress of the diseases. 

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the severity of her service-connected 
right hip disability.  Any tests that the 
examining physician finds appropriate 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
The examiner should be asked to determine 
whether the right hip exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability (and not to 
her service-connected low back 
disability); and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain as related to her right hip 
disability could significantly limit 
functional ability during flare-ups or 
repeated use over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The claims file and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.

4.  The RO should readjudicate the claims 
for service connection for a psychiatric 
disability and an increased rating for a 
right hip disability.  If any 
determination remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

